DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application was filed on 01/26/2015 and claims benefit under 35 U.S.C. 119(e) to provisional application No. 61/932,172, filed 01/27/2014.

Status of the Claims
Claims 1-12 and 14-25 are pending; claims 8, 11, 12 and 19 are withdrawn; claim 13 is cancelled. No claims are amended. Claims 1-7, 9, 10, 15-18 and 20-25 are examined below.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Beltran et al., Challenges in Recognizing Treatment-Related Neuroendocrine Prostate Cancer, Journal of Clinical Oncology, 30(36), (2012), p. e386-e389 (IDS entered 03/16/2015) in view of Chan et al., Dramatically elevated circulating tumor cell numbers in patients with small cell neuroendocrine carcinoma of the prostate, Arch. Pathol. Lab. Med., 134(1), (2010), p. 120-123 (IDS entered 07/13/2016), Marrinucci et al., WO2007/089911A2, Nemeth, US PG Pub No. 2008/0081041A1, Kuhn et al., US PG Pub No. 2012/0276555A1 (previously cited) and Valkirs et al. US PG Pub No. 2003/0109420A1.
	Beltran teach methods for detecting neuroendocrine prostate cancer (NEPC, see page e386, para 1) in a patients afflicted with prostate cancer (see e.g. patients corresponding to case reports 1, 2 and 3), Beltran teaching methods comprising both immunofluorescent staining and morphological characterization (see e.g. Figure 1, 2 and 3) of tumor cells, thereby identifying biochemical and morphological features specific to these cells. The methods of Beltran include determining the presence or absence of CTC expressing neuroendocrine markers (markers suggesting NEPC, see case report 1, Figure 1, CTC IHC positive for neuroendocrine markers), and further Beltran identify presence of AURKA and MYCN (page e386 col. 1) (also markers taught by Beltran to indicate NEPC). As such, Beltran is identifying/detecting a subpopulation of CTCs associated with NPEC (indicating) in a population of CTCs (see e.g. Figure 1 and Case Report 1 (page e386)) by detecting measurable features, namely a phenotype (i.e. binding fluorescence IHC, see case reports, e.g. case report 1 IHC for neuroendocrine marker synaptophysin) of each marker in a panel of markers (both morphological, see e.g. the Figures, and also page e387, Beltran teaching histologically t-NEPC can appear the same as small cell carcinoma, i.e. small cell size; and protein biomarkers, see e.g., neuroendocrine markers, such as 
Beltran also teach that NEPC does not express androgen receptor (i.e. the cells are AR-) (see e.g. page e296, col. 1).
Although Beltran does teach NEPC CTCs are of small size and AR-, Beltran does not explicitly teach indicating a subject has NEPC based on the presence of the CTCs having the unique phenotype comprising all of small size, AR-, CK+, nucleoli+, and fails to teach the sample is blood. 
Regarding dependent claims, Beltran also fails to teach wherein the prostate cancer is (mCRPC) (claim 2);  fails to teach fluorescent scanning microscopy for fluorescent detection(claim 4); fails to teach an initial step comprising depositing nucleated cells as a monolayer on a slide (claim 3); fails to teach the microscopy provides a field of view comprising CTCs and at least 200 surrounding WBCs (claim 5); fails to teach CTCs comprise distinct morphological characteristics compared to surrounding nucleated cells (claim 6); fails to teach an initial step of obtaining a white blood cell count for the blood sample (claim 9). 	
	Chan teach elevated circulating tumor cells (CTC) in subjects with NEPC (see abstract and Figure 3 caption); Chan teach (see e.g. abstract) that detecting CTCs in whole blood is a useful prognostic tool for patients with castration-resistant prostate cancer. Chan teach at Figure 2, that CTCs (related to NEPC) are nucleated and do express cytokeratin (CK+, see in green figures and page 121, para 1, immunofluorescent staining was performed; see page 123, col. 1, para 1, CTC defined as being cytokeratin positive nucleated cells. also at Figure 1 caption, the 
See also Marrinucci et al. regarding methods for detecting CTCs and diagnosis of cancer in subjects (abstract and throughout the document). Marrinucci teach when detecting CTCs in subjects in order to indicate presence of cancer, a population should be analyzed for features including the presence or absence of nucleoli (see paras [0012], [0070]), see at paras [0117] and [0118], regarding types of CTCs (the types not undergoing cell death/apoptosis), Marrinucci indicate presence of nucleoli as a feature common to CTCs (either as prominent or less prominent).
Nemeth et al. teach small cell proliferation and large nucleoli as characteristic of prostate cancer (see para [0030]).
Kuhn et al. teach at the time of their invention, the "gold standard” and routinely used technology for CTC based detection was a first step involving immunomagnetic enrichment of cells (i.e. the same technique using CellSearch® technology as taught by Chan et al. above) (see Kuhn paras [0008]-[0010]). At para [0010] Kuhn teach this system has low sensitivity, finding no or few CTCs in most patients; that such methodology requires 7.5 mL of blood for analysis and finds greater than 2 CTCs in only some metastatic cancer patients. Kuhn also teach at para [0012], any enrichment will have a certain number of false positives, for instance other nucleated blood cells that stick to the enrichment. However, Kuhn et al. teach methods for enumerating and characterizing CTCs which do not involve such enrichment methods, the method of Kuhn teaches providing a sample suspected of having at least one rare cell and at least one cell that is cellular and nuclear size in order to detect the non-rare cells; the non-rare cells being used to enumerate and detect the rare cells (see e.g. paras [0021] and [0022]). See also Figure 2 (paras [0029] and [0105]), demonstrating a direct analysis (non-enriched sample of nucleated cells) that has been immunofluorescent stained (CK+, CD45 negative) and characterized morphologically (also para [0105]) characterized to detect CTCs. Kuhn further teach the benefits of their methodology includes minimization of loss of the rare cells (para [0033]), the ability to find more rare cells in a time and resource efficient manner (para [0036]), and that the assay affords greater sensitivity with smaller volume of blood than previous efforts (para [0037]).
See also e.g. para [0015] Kuhn teach plating cells on a slide to facilitate contacting the cells with detectable agent and cell imaging. At para [0120] Kuhn teach using blood samples, performing a WBC and using the WBC to lyse erythrocytes, attaching a monolayer of nucleated cells to a glass slide. Kuhn teach (para [0117]), using techniques taught in the reference to investigate CTCs related to prostate cancer, teaching it is required of the cells to have intact nucleus, express cytokeratin (CK+), be CD45-, be morphologically distinct from surrounding WBCs. Kuhn teach following deposition of cells onto slides, performing imaging and technical analysis, including fluorescent scanning microscopy for fast reliable scanning (para [0122]). Para [0061], detectable markers to be stained in cells as taught by Kuhn include those as taught by the combination of the prior art above, AR, cytokeratin (Kuhn also teach at para [0061] compatibility of their invention with FISH probes and IHC probes).

It would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, to have detected/indicated a subject as having NEPC based on the presence of CTCs unique to NEPC in a population of CTCs (i.e. to have indicated NPEC based on the presence of a CTC subpopulation exhibiting biomarker indicators and morphological features known specific to NEPC) so that patients could be effectively treated. In particular, see Beltran does teach that morphological appearance and biomarker profile expression (specific to NEPC) together are usable to indicate an NEPC associated CTC subpopulation. The art teaches NEPC does not respond to the same therapies as other prostate cancer (does not respond to hormone treatment), thereby further providing motivation to identify NEPC for treatment purposes. Further, and consistent with the motivation directly above, one would be motivated to use known indicators (biomarkers and morphological features as in Beltran) to indicate/identify a subject as having NEPC, in order to assess treatment, considering Beltran teach that NPEC does not respond to the same therapies as other prostate cancer (does not respond to hormone therapy). One of ordinary skill would have a reasonable expectation of success because Beltran indicate specific identified CTC subpopulation as indicative of a patient developing NEPC, teaching NEPC is distinguishable from other prostate cancer by the presence of the unique NPEC specific CTC subpopulation.
prima facie obvious to one of ordinary skill in the art at the time of effective filing, to have modified the teachings of Beltran et al. in order to identify, and thereby indicate NEPC in patients with prostate cancer (including those with mCRPC, thereby also addressing present claim 2) in subjects using samples that are blood samples, as taught by Chan, instead of the biopsy samples as taught by Beltran, and even further to have used the enumeration/characterization techniques of Kuhn et al. rather than first immunomagnetically enriching samples using the CellSearch® system technology as taught by Chan et al. for the following reasons: 
It would have been obvious to use samples that are blood samples because of the obvious advantage of less invasive collection procedures (a blood draw versus a biopsy), and because Chan is similarly demonstrating the ability to identify NEPC based on morphologic and protein biomarkers indicative of NEPC, Chan teach blood sample detection is a recognized useful prognostic tool. It would also be obvious to modify in order to test samples that are blood in order to not only to detect NEPC, but also because one would be motivated to assess prognosis in patients with mCRPC (as in Chan), which is particularly pertinent to Beltran since Beltran also relates to CRPC (and the progression of CRPC to NEPC).  One of ordinary skill in the art would have a reasonable expectation of success because Chan demonstrates it is also feasible to detect such NEPC related CTCs in samples that are blood in relation to mCRPC.
Regarding claim 1, it would have been obvious to have used the enumeration/characterization techniques of Kuhn, which does not require enrichment by CellSearch or any other enrichment technique (in other words, to perform direct analysis, excluding enrichment as presently claimed), in order to reduce false positives and increase sensitivity (Kuhn, enrichment can present some false positives and low sensitivity), further a 
Additionally regarding claim 1, it would have been prima facie obvious to have identified NEPC associated CTCs (identify the subpopulation of NEPC CTC is a population of CTCs) in a patient afflicted with prostate cancer by detecting those CTCs that are nucleoli+, small in size, AR- and cytokeratin (CK) positive, i.e., it would have been obvious to combine the markers of Beltran with the other known indicators, into a multimarker panel in order to increase their predictive value. Each of the indicators (small-size cell, nucleoli+, AR-, CK+) were already recognized in the art as diagnostic for CTCs and/or associating cells with NEPC (see as cited above Beltran, Chan, Kuhn, recognized NEPC CTCs as those which are nucleated, small in size, AR negative and CK positive,) further see Marrinucci and Nemeth, it was known that CTCs, and in particular prostate cancer related CTCs are nucleoli+, and also Marrinucci et al. specifically teaches when diagnosing CTCs, one should look for the presence or absence of nucleoli. Valkirs teach that combining together markers that are known for the same purpose can increase their predictive value (the predictive value of the markers). As such, one of ordinary skill in the art would have a reasonable expectation of success, given that each of said indicators has already been recognized with the presence/association of CTCs and/or NEPC CTCs (i.e. none of these 
Regarding claim 3, it would have been further obvious to one of ordinary skill in the art to have modified the method as taught by the combination of Beltran, Chan, Marrinucci et al., Nemeth, Kuhn and Valkirs, such to employ CTC slide preparation as taught by Kuhn et al., depositing the nucleated cells as a monolayer (claim 3) on a slide by first obtaining WBC for the sample (thereby also addressing present claim 9) and lysing the erythrocytes (thereby also addressing present claim 10) because Kuhn teach these methods, which achieve deposition of CTCs on a slide by measuring WBC and determining a volume of blood to perform erythrocyte lysis on, in order to ensure enumeration of CTCs for further characterization with staining/imaging procedures. It would be obvious to prepare cells by initially depositing them as a monolayer of nucleated cells, in order to facilitate detection of the rare CTCs in the overall population. One of ordinary skill in the art would have a reasonable expectation of success since the method of Kuhn similarly is directed toward prognostic/diagnostic motivations for characterizing such cells.
Regarding claim 4, the combination of the cited prior art as set forth above does rely on fluorescent scanning microscopy for detection in order to achieve fast, reliable scanning of slide deposited CTCs, (see e.g. as taught/cited by Kuhn above). The combination of references teach both fluorescently and morphologically imaging the sample.

Regarding claim 6, as cited at para [0120], Kuhn teach contextually comparing between cytomorphological features of CTCs (the subpopulation) versus WBCs. As such the analysis above also necessarily addresses wherein the CTCs comprise distinct morphological characteristics compared to the surrounded nucleated cells (the surrounding WBCs).
Regarding claims 7 and 14, see as cited by the combination above, specifically Chan, identify that the CTCs morphologically are nucleated and small size.
Regarding claim 15, the analysis as provided above (Beltran in view of the cited prior art) addresses analysis of CTCs (of the subpopulation, i.e. those having the morphological and protein markers of the unique phenotype) at the single cell level, see e.g. Chan Figure 2 cited 
Regarding claim 16, characterization of the biomarker panel as set forth by the combination of the cited art above is a molecular characterization of the CTCs.
Regarding claims 17 and 18, Beltran teach (see case studies 1, 2 and 3) FISH was positive for AURKA in NEPC analysis; that (see page e389, col. 1, first full paragraph) that Aurora kinase A and N-myc are frequency amplified in t-NEPC and are involved in neuroendocrine differentiation of prostate cancer; that such tumors are targetable with Aurora kinase inhibitor therapy. Consistent with the analysis above, in view of Valkirs, it would be further obvious to incorporate FISH analysis to detect AURKA (as well as MYCN) because each were known to be positive indicators correlating with NEPC, incorporating them into the analysis would be obvious because it would further strengthen a determination that subject is or is not diagnosed as having NEPC. One of ordinary skill in the art would have a reasonable expectation of success since Beltran specifically identify each of these gene markers to be frequently amplified in NPEC cases.

Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Beltran et al. in view of Chan et al., Marrinucci et al., Nemeth, Kuhn et al., Valkirs and Reed et al. US PG Pub No. 2001/0018058A1.
Beltran is as discussed in detail above, teach a method substantially as claimed (see complete citations above). Regarding independent claim 20, as discussed previously above, Beltran teaches transformation of prostate adenocarcinoma to t-NEPC is believed to be promoted by androgen deprivation therapy and may arise as a mechanism to resistance (page e387, para 1). 
See e.g. page e387, Beltran does suggest the ability to monitor the evolution of adenocarcinoma into NEPC, see also page e389, col. 1, para 3, discussion rapid progression. Evolution and progression suggests following a subject over time. 
As indicated above, although Beltran teaches a method substantially as claimed (referring to morphological characterization as well as immunofluorescent staining of cells in a sample in order to indicate NEPC), identifying a presence of CTCs indicative of NEPC; Beltran does not teach direct analysis (excluding a step of enrichment, i.e., performing direct analysis) wherein the sample is blood; and fails to teach Applicant elected species (although Beltran teach small sized morphology cells and that NEPC does not express AR (AR-), Beltran fails to teach cells are CK+ and nucleoli + (claim 13, Applicant elected species of panel). Beltran also fails to teach a step of repeating steps (a) and (b) (the analysis and determining presence or absence steps), wherein emergence of the presence indicates transformation of adenocarcinoma to NEPC. 
Chan et al. teach detecting CTCs in blood in subjects with mCRPC (see complete citation set forth above).
Marrinucci et al. is as cited in detail above, teaching nucleoli is present in cancerous CTCs.
Nemeth also is as cited in detail above teaching nucleoli as a characteristic of prostate cancer cells. 

Valkirs teach the advantages/benefits of using a multi-marker approach (see complete citation set forth above).
Reed et al. teach (see claim 29 of Reed) with regard to monitoring progression of cancer (e.g. breast cancer in the case of Reed), performing analysis steps determining the presence of indicators associated with the cancer, and repeating the steps to monitor the progression in the patient.
The analysis as set forth above for claims 1 and 2 (Beltran et al. in view of Chan et al., Marrinucci et al., Nemeth, Kuhn et al. and Valkirs et al.) addresses the motivation and reasonable expectation of success, one of ordinary skill in the art would have for performing the method as a direct analysis on a sample that is blood and relying on the indicators (markers) in combination (Applicant's elected species), without performing enrichment (directly). As indicated, the combination of the cited art addresses performing direct analysis and determining the presence of a CTC subpopulation associated with NEPC (the unique CTC phenotype) by detecting the measurable characteristics (morphological and protein markers as indicated), wherein the presence of the markers consistent with NEPC indicates NEPC, and further addresses wherein the patient has mCRPC (present claim 21). 
It would have been further obvious to one of ordinary skill in the art to modify the method as taught by Beltran and the cited prior art, the method for detecting NPEC, to further repeat the initial analysis and the determining steps in order to monitor the progression of the disease (as taught by Reed et al.), it would be obvious because Reed et al. teach repeating analysis and determining steps allows for the progression to be tracked and further, one would be 
Regarding claim 22, see Beltran e.g. case report 1, the subjects were receiving hormone treatment (androgen deprivation therapy).
Regarding claim 23, Beltran teach NEPC (pure t-NEPC) would not be expected to respond to hormones (hormone therapy) or taxanes (see page e389, col. 1, first full para). As a result it would be further obvious that the CTC population associated with NEPC would predict resistance to hormone therapy (i.e. NEPC positive subjects would not be expected to respond to hormone therapy).
Regarding claim 24, since NEPC was known to be non-responsive to hormone therapy (treatment), upon indicating NEPC, it would be further obvious to discontinue treating the prostate cancer with hormones (since NPEC is known to be non-responsive to hormone therapy, it would not be desirable to continue treating with hormones).
Regarding claim 25, Beltran teach Platinum based chemotherapy (a cytotoxic chemotherapy) regimens are often used; as such (and because Beltran teach NEPC to be .

Response to Arguments
Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive for the following reasons.
Applicant notes, regarding the rejection of claims under 35 U.S.C. 103, that the rejection relies on six references to support the rejection, asserting at least the newly cited references (Marrinucci et al. and Nemeth et al.) fail to teach NEPC (remarks page 5). In response to applicant's suggestion that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicant argues the claimed method is directed toward distinguishing neuroendocrine cancer from non-neuroendocrine prostate cancer in a prostate cancer patient based on a signature of immunofluorescence and morphological parameters. Applicant cites the originally filed specification (PG Publication) at para [0030], asserting it was unexpectedly found by Applicant that phenotypic characterization of CTCs obtained from prostate cancer patients can generate a diagnostic biomarker signature that can detected NEPC. Applicant argues that none of the cited references (alone or combined) teach or suggest a method such as this. Applicant argues the cited references have not be considered in their entirety. Applicant argues they have not claimed to prima facie obviousness rejection, and rather is hallmark of impermissible hindsight construction.
Regarding the argument that it was unexpected that the phenotypic characterization as claimed can generate a diagnostic biomarker signature for detecting NEPC, there is no evidence of record that shows the method as claimed using the combination of indicators, each known for indicating NEPC, unexpectedly is able to distinguish NEPC from non-NEPC. Whether evidence shows unexpected results is a question of fact and the party asserting unexpected results has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70, 43 USPQ2d 1362, 1364-5 (Fed. Cir. 1997). The evidence must be (1) commensurate in scope with the claimed subject matter, In re Clemens, 622 F.2d 1019, 1035, 206 USPQ 289, 296 (CCPA 1980), (2) show what was expected, to "properly evaluate whether a … property was unexpected", and (3) compare to the closest prior art. Pfizer v. Apotex, 480 F.3d 1348, 1370-71, 82 USPQ2d 1321, 1338 (Fed. Cir. 2007). Applicant argues the claimed characterization achieves unexpected results without a substantive explanation of what makes it unexpected to one of ordinary skill in the art. See In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995) (“[i]t is well settled that unexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice”). 
Further, considering each of the indicators relied upon in the claimed characterization were known in the art for identifying CTCs and/or NEPC (see as cited above in the detailed rejection), and further considering the art recognized that using markers recognized for a particular purpose together rather than independently can increase their predictive power (e.g., 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, the Examiner is relying on only that which was known to those within the level of ordinary skill at the time the claimed invention was made (see the cited prior art detailed previously and above). Relying on a multi-marker approach, is a well-known, commonly used technique to those of ordinary skill in the art for diagnostic methods (see for example Valkirs citing the benefits of a multi-marker approach compared to markers used individually). 
At remarks pages 6-7, Applicant summarizes Beltran et al. and argues Beltran, although acknowledging that NPEC can appear the same size as small carcinoma originating from other sites, provides no teaching of a method for detecting NEPC in a prostate cancer patient by direct analysis of immunofluorescent staining and morphological characterization of nucleated cells in 
It is noted that Beltran is not cited as anticipating the claimed invention, Beltran alone does not address the method as claimed; rather it is the combination of the cited art as detailed above which establishes a prima facie case of obviousness. Beltran does fairly acknowledge characterization of NEPC CTCs based on biochemical and morphological features (case report 1, Figure 1, CTC IHC positive for neuroendocrine markers; page 3286, col. 1), Beltran does teach histologically speaking, t-NEPC can appear with small size, the reference referring to small size as size that is comparable to small cell carcinoma (page e387, col. 1, para 1), and as AR-. While Beltran does teach NEPC CTCs are of small size and AR-, Beltran does not explicitly teach indicating a subject has NEPC based on the presence of the CTCs having the unique phenotype comprising each of small size, AR-, CK+, nucleoli+, and fails to teach the sample is blood, as claimed. It is the combination of the cited art, which when considered together, establishes a prima facie case of obviousness for the reasons as detailed previously above. 
 Regarding the argument that Beltran does not teach cells that are small as compared to traditional CTCs, Beltran is teaching NEPC associated CTCs and is teaching these are CTCs considered to be small in size. Beltran is teaching the same CTCs as in the present disclosure, specifically NEPC CTCs. It would be the case that NEPC CTCs are inherently small. The argument that Beltran does not explicitly state that the NEPC CTCs are “small size CTC compared to traditional CTCs” is not persuasive that Beltran is teaching CTCs of a different size than that presently claimed. It would be the case that CTCs comparable in size to small cell 
Further, in addition to above, and in response to remarks at pages 7-8, it is not clear how the presently claimed “small size compared to traditional CTCs” distinguishes the claimed invention from the prior art, considering this limitation does not distinguish the size of the detected NEPC CTCs in the claimed method from the NEPC CTCs of the cited art (the art is teaching NEPC CTCs, which are small in size). The combination of the cited suggests relying on small size as a morphological indicator of NEPC associated CTCs. 
Applicant presents similar arguments as detailed above, specific to Chan et al. (remarks page 8). Similarly as above, Chan alone is not anticipating the claimed invention, rather Chan is cited as teaching that it was known in the art at the time that detecting CTCs (in subjects with NEPC) in whole blood is a useful prognostic tool for patients with castration-resistant prostate cancer (see abstract and Figure 3 caption). Chan teach at Figure 2, that CTCs (related to NEPC) are nucleated and do express cytokeratin (CK+, see in green figures and page 121, para 1, immunofluorescent staining was performed; see page 123, col. 1, para 1, CTC defined as being should be analyzed for features including the presence or absence of nucleoli (see paras [0012], [0070]), see at paras [0117] and [0118], regarding types of CTCs (the types not undergoing cell death/apoptosis), Marrinucci indicate presence of nucleoli as a feature common to CTCs (either as prominent or less prominent). While this is not a NEPC specific indicator, it is an indicator of cancerous CTCs, the art specifically teaching that in efforts to detect CTCs for indicating cancer (broadly) a population should be analyzed for presence or absence of nucleoli. Further, although Marrinucci is more broadly related to CTC detection, Nemeth et al. does teach small cell proliferation and large nucleoli as characteristics of prostate cancer (see para [0030]), further supporting these are art recognized characteristics associated with diagnosis. 
Regarding remarks at page 8, namely the argument that the additional reference fail to recite NEPC, this argument does not establish that these references are not relevant. For example, in the case of Marrinucci, the art is relevant as it is associated particularly with detection of CTCs; even further Nemeth supports that those of skill in the art associated 
Notably again at remarks page 9, Applicant acknowledges that the characteristics presently recited for indicating NEPC CTCs are not novel, unobvious features (see page 9, “Applicant does not claim to have invented the individual elements recited in the claimed methods and does not dispute that the reference to individual elements of the rejected claims can be found in various publications”). Although the claimed phenotypic markers of Applicant’s invention appear to be acknowledged by Applicant as art recognized indicators of NEPC CTCs, it appears to be the case that Applicant’s arguments suggest it was not obvious to have used these known indicators together as a signature phenotype as claimed. However, as indicated in response to remarks above, the art supports that it is obvious to combine individually recognized markers for diagnostic purposes (multi-marker approach), and as discussed above in response to Applicant’s assertions, there does not appear to be any evidence of record to support that the claimed combination achieves unexpected results. 
Regarding remarks specific to Kuhn et al. and Valkirs, as indicated by Applicant these references have been discussed previously. See previous response to said arguments (non-final action mailed 06/09/2020, page 19. 

For all of these reasons, Applicant’s arguments are not persuasive and the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641